DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 2/28/2022. Claims 21-41 are pending, claims 38-41 are withdrawn from consideration. Claims 21, 23-27,29-31,33-35 and 37-41 were amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites step 2a) line 18 recites “disconnection/ detachment constituents” which is confusing.  If the intention is to convey “disconnection/detachment of constituents”, such correction in line 18 and appropriate correction in line 19 to remove “are obtained” to for example “is achieved” or similar phrase, is needed.  Step 2b) recites “disconnection/detachment constituents” and “dispensing mixture” which are confusing. Correction to remove the word “dispensing” and amend to “disconnected/detached constituents” would provide clarity. Similar correction in claim 24 and 29 is needed.
Step(6) recites  and “an aqueous dispensing  volume”. This should recite “the aqueous dispensing volume” as antecedent basis is provided in earlier step 2b). The term “use of” in step 6 does not clearly recite a method step. Amending to “purifying the separated solid matter from step 3) by rinsing or flushing with the clarified aqueous phase from step 5) ,or rinsing or flushing the separated solid matter from step 3) with the clarified aqueous phase from step 5) to obtain an aqueous rinsing phase and adding….”  would help in clearly defining the method step.
 Step 6 further recites “wherein biogenic means that it is biological or organic origin ,created by life or living things.” The scope of “it “is unclear. Furthermore the definition provided is redundant, as the term is defined in the specification (page 99 lines 11-12).  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 recites “non-woody plant-based starting material” which broadens the listing in independent claim 21 (lines 8 and 9).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 24: “by means of an intensive mixing process”, 26: “by means of a filtration or sedimentation”, 30 and 31: “by means of a preliminary sieve”, 31: “by means of a cyclone separation method”, 37: “disintegrated by means of a physical method”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-35 and 37  are  rejected under 35 U.S.C. 103 as being unpatentable over Liu as evidenced by Arakawa et al. (Biophysical Chemistry 127 (2007) I -8), in view of Neumuller (US 2005/0176936 Al). 
Regarding claim 21 steps 1-6, Liu discloses hydrating biogenic protein containing material (oilseeds, legumes, cereals or other materials) [0032] with an aqueous mild alkaline aqueous solution, [0071]  which by definition includes a pH in the range of 7.5-10, to separate dissolved soluble compounds and solid matter which is inherently decompacted. The water soluble dissolved compounds including proteins may be precipitated/aggregated and separated by methods  including but not limiting to ultrafiltration, acid precipitation, calcium precipitation, cryoprecipitation, centrifugation, washing, drying, and a combination thereof [0098][0100]; all these methods being within the technical ability of one of ordinary skill in the art. The ratio of the aqueous solution to biogenic protein containing material is in the range of 3:1 to 50:1 by weight or by volume [0043] which overlaps the claimed range in 2b).
Liu does not specifically disclose at least one dissolved cationic amino acid with a molar mass of 400 g/mol and a solubility of at least 35 g/L in water at 20 deg. C. Liu however discloses that additives, may be added before the extraction. These optional components can change composition, enhance protein recovery, and improve performance and properties of final products [0048]. It was well known at the time of the invention (for example see Arakawa introduction, conclusion) that cationic amino acids as exemplified by arginine (molecular weight 174.2 g/mol, solubility 148.7g/L at 20 deg. C) suppress aggregation and improve hydration of proteins in aqueous solutions, and have been successfully applied in improved extraction and purification of proteins.  It would have been obvious to one of ordinary skill in the art to have applied a cationic amino acid as additive to improve the extraction of protein from a protein source with a reasonable expectation of success. Liu does not specifically disclose recycling the extraction solution as claimed. However, in extracting soy protein from a soy source comprising fiber, Neumuller discloses recycling the extraction solution (Fig.2). As both Liu and Neumuller are directed to separating protein from a plant protein source comprising fiber and other components, and an objective in Liu is to reduce waste stream generation [0015], it would have been obvious to one of ordinary skill in the art to recycle an extraction solution as claimed in step 6 with a reasonable expectation of success. In applying his step one would logically ensure that the pH remains above the precipitation point of the protein (about 5), to keep the protein in solution. 
Regarding claim 22, the oilseeds, legumes and cereals (seeds) disclosed in Liu are non-woody plant materials as claimed.
Regarding claim 23 and 33, Liu discloses adding suitable aggregating agents for dissolved carbohydrates, proteins and other materials [0098] [0100] and obtaining aggregates.
Regarding claim 24, Liu discloses that There is no particular limitation as to the apparatus used for extraction, and a vessel designed for efficient extraction, a stirrer, a mixer, a blender, a homogenizer, a shaker, an extruder, a supersonic generator, etc., may be used, [0047] all of which are known to effect intensive mixing.
Regarding claim 25, Liu discloses exemplary protein –lipid complexes [0063] aggregated as claimed. 
Regarding claim 26, Liu discloses separation of solid matter from the aqueous mixture by filtration or sedimentation [0049].
Regarding claim 27, Liu does not disclose an amino acid in the aqueous solution. Therefore, the aqueous solution in modified Liu comprises only added cationic amino acid or peptide as claimed.
Regarding claim 28, Liu discloses separating aggregates from water-soluble materials after acid treatment by filtration [0060].
Regarding claim 29, Liu discloses as an option, that some other ingredients, such as starch, lipid, additives, may be added before the extraction. These optional components can change composition, enhance protein recovery, and improve performance and properties of final products [0048].
Regarding claim 30 and 31, Liu discloses any conventional solid-liquid separation
procedures, such as sedimentation, cake filtration, clear filtration, centrifugal filtration, centrifugal sedimentation, compression separation or filter press, etc. can be used to separate the supernatant comprising water soluble and dissolved compounds [0049]. Further fractionating the solids thus obtained is considered an obvious modification to obtain pre-determined fractions from the solid material by generally known methods.
	Regarding claim 32, Liu further discloses that when a base is added, neutralization is achieved with an acid exemplified by HCl at pH 5.5-6.5 [0073].
Regarding claim 34, Liu does not require an organic solvent in claimed step 4), and discloses a comprehensive list of suitable aggregating agents [0100].
Regarding claim 35, Liu discloses hydrochloric acid. It would however have been obvious to one of ordinary skill in the art to substitute a food grade organic acid in place of hydrochloric acid to produce a protein ingredient intended for food use.
Regarding claim 37, Liu discloses physical disintegration of the starting biogenic protein containing material [0038] and extraction at a temperature in the range of 25-100 deg. C with an optimal rate for soy flakes at 50 deg. C [0046] which overlaps the claimed range. The method in modified Liu as discussed with reference to claim 21 above, comprises added cationic amino acid exemplified by arginine. Arakawa discloses optimal protein hydration at a concentration of 0.2 to 1 mol/L (Fig. 4) which overlaps the claimed range.  Liu does not require use of an organic solvent.
Claim 36 is rejected under 35 USC 103 as being unpatentable over Liu in view of Neumuller as evidenced by Arakawa as above, and further in view of Lo et al. (WO 2008/143914 Al).
Modified Liu as discussed with reference to claim 21 above although disclosing cryoprecipitation of protein at temperature in the range of 0-10 deg. C does not specifically disclose extraction steps at this temperature range. Lo however in extracting protein from tobacco leaf with a mildly alkaline aqueous buffer (pH 6.5-8.5) suggests extraction at 0 to 25 deg. C, preferably at 4 deg. C to 10 deg. C (page 14 lines 5-6) to prevent partial denaturation of soluble leaf protein. It would have been obvious to one of ordinary skill in the art to consider modifying the method in modified Liu with a low extraction temperature as taught in Lo of below 10 deg. C to prevent denaturation of protein in a selected biogenic protein containing material, with a reasonable expectation of success as both modified Liu and Lo are directed to extracting protein from a biogenic protein containing source with a mild alkaline aqueous solution. 
Claims 21-37 are therefore prima facie obvious in view of the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-37 are provisionally rejected on the ground of nonstatutory double
patenting as being unpatentable over claim 1,2,5 and 14 of copending Application No.
16/498,474; and claims 1, 2 and 12 of copending Application No. 16/498,468, as
amended on 10/28/2021. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims in the
above applications recite a process for disintegration and unlocking of plant starting
material to produce purified fractions of cellulose-based fibers and lignin-rich shells; and
aggregated proteins by the same process steps, and products produced by the process.
This is a provisional nonstatutory double patenting rejection because the
patentably indistinct claims have not in fact been patented.
Response to Arguments
Claim amendments render previous rejections under 35 USC 112 moot, and objections, moot. However the claims as amended present new grounds for rejection under 35 USC 112 as detailed in the current office action.
Regarding the rejections under 35 USC 103, applicant’s arguments have been considered, but are not persuasive.
As indicated in the office action, the rejection is based on a combination of references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Liu does not specifically disclose at least one dissolved cationic amino acid with a molar mass of 400 g/mol and a solubility of at least 35 g/L in water at 20 deg. C. Liu however discloses that additives, may be added before the extraction. These optional components can change composition, enhance protein recovery, and improve performance and properties of final products [0048]. It was well known at the time of the invention (for example see evidentiary reference Arakawa introduction, conclusion) that cationic amino acids as exemplified by arginine (molecular weight 174.2 g/mol, solubility 148.7g/L at 20 deg. C) suppress aggregation and improve hydration of proteins in aqueous solutions, and have been successfully applied in improved extraction and purification of proteins. 
	Both Liu and Arakawa disclose protein extraction from biogenic materials. Liu discloses additives that can enhance protein recovery may be added before extraction. Liu discloses hydration of proteins in an extraction process. A cationic amino acid was known to improve hydration of proteins at the time of the application, for example from Arakawa. Applicant’s argument regarding the mechanism of action of such an exemplary amino acid is not relevant, as the function namely improved hydration is known from the exemplary evidentiary reference, and one of ordinary skill in the art would expect improved hydration to translate to improved extraction in an aqueous medium. That Arakawa applies a different separation method is not relevant to the rationale, as the purpose of adding amino acid is to improve wetting/hydration of proteins.
	Liu discloses aggregation/precipitation steps as claimed by adding an acid.  Regarding the argued  recycling of process water, although Liu does not specifically disclose recycling the extraction solution as claimed, Neumuller discloses recycling the extraction solution (Fig.2). As both Liu and Neumuller are directed to separating protein from a plant protein source comprising fiber and other components, and an objective in Liu is to reduce waste stream generation [0015], it would have been obvious to one of ordinary skill in the art to recycle an extraction solution as claimed in step 6 with a reasonable expectation of success. In applying his step one would logically ensure that the pH remains above the precipitation point of the protein (about 5), to keep the protein in solution. 
Regarding applicant’s finding in the use of process water, it is pointed out that the method in modified Liu does include recycling the process water. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The Supreme Court has made clear that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). That is because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” Id. at 421. It is also well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. E.g., In re Mills, 470 F.2d 649, 651 (CCPA 1972).
	For these reasons, applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793